DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 6, 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks (US 2005/0233106).

Regarding Claims 2 and 8, Ricks teaches an  OLED (paragraph 31):
The OLED device 300 includes a substrate 320, an anode 330, a cathode 380 spaced from anode 330, a hole-injecting layer 335, a hole-transporting layer 340, a first light-emitting layer 345, a second light-emitting layer 350, a third light-emitting layer 355, and a metal-doped organic layer 362 disposed over the third light-emitting layer.
The light-emitting layer can be comprised of a single material, but more commonly contains a host material doped with a guest emitting material or materials .
The office interprets the above to mean that the OLED of Ricks has a 1st, 2nd and 3rd light emitting layer each of which can contain a single material which is viewed as the host and each light emitting layer can have a phosphorescent material.
Ricks further teaches that host materials are derivatives of a generic anthracene (Compound F) (pg 7):

    PNG
    media_image1.png
    710
    428
    media_image1.png
    Greyscale


The office views the R1-R5 substituents as functionally equivalent and the finite options listed in Groups 1-Group 6 as functionally equivalent. 
st light emitting layer comprising Compound F with a pyrene at the R3 position; a 2nd light emitting layer comprising Compound F with a pyrene at the R4 position and a 3rd light emitting layer comprising a phosphorescent material.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have made a variety OLED light emitting layer sequences to optimize OLED properties including the above variants which read on the instant limitations, absent unexpected results (per claims 2 and 8).

Regarding Claims 6 and 11, The OLED device 300 layering sequence is shown in Fig. 3:


    PNG
    media_image2.png
    334
    319
    media_image2.png
    Greyscale

The second light-emitting layer 350 is over and in contact with the first light-emitting layer 345 (per claims 6 and 11).
Allowable Subject Matter I
Claims 3-5, 7, 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach:
LUMO levels (per claims 3-5, 9-10)
The first and second organic compounds (per claims 7 and 12)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GREGORY D CLARK/Primary Examiner, Art Unit 1786